Citation Nr: 1143521	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a cardiac disorder, to include as secondary to a blood glucose disorder or herbicide exposure.

4.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to a blood glucose disorder.

5.  Entitlement to service connection for a bilateral vision disorder, to include as secondary to a blood glucose disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the above-referenced claims.  

On his December 2007 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO, with respect to his claims.  He was scheduled for the requested hearing in July 2009.  However, he failed to appear for the scheduled hearing.

The issue of service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's diabetes is etiologically related to his period of active service or any incidents therein (to include presumptively).




2.  The evidence of record does not show that the Veteran's cardiac disorder is etiologically related to his period of active service, any incidents therein (to include presumptively, or a service-connected disability.  

3.  The evidence of record does not show that the Veteran's BPH is etiologically related to his period of active service or to a service-connected disability.

4.  The evidence of record does not show that the Veteran's bilateral vision disorder is etiologically related to his period of active service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a cardiac disorder, to include a secondary to include as secondary to herbicide exposure or a blood glucose disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for benign prostatic hypertrophy, to include as secondary to a blood glucose, have not been met.  38 U.S.C.A. §§ 1112, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.10  (2010).

4.  The criteria for a vision disorder, to include as secondary to a blood glucose disorder, have not been met.  38 U.S.C.A. §§ 1112, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.10 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in April 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the April 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

The Board acknowledges that VA examinations were not conducted with respect to the Veteran's claims.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because there is no competent or credible lay or medical evidence of record indicating that any current diabetes, cardiac disorder, BPH, or vision disorder are related to service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own unsubstantiated lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, the preponderance of the evidence does not show that the claimed cardiac disorder, BPH, and/or vision disorder are related to a service-connected disability, as the Veteran is currently  not service-connected for any disabilities.  There Board accepts that the Veteran is currently suffering from diabetes, a cardiac disorder, BPH, and a vision disorder, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between these diagnoses and the Veteran's period of service or a service-connected disability.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain medical examinations or medical opinions in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled, as VA and private medical records  relevant to these claims have been requested and obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination of her claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as diabetes mellitus and cardiovascular-renal disease, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. App. 439 (1995).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes and ischemic heart disease) to a degree of 10 percent or more at any time after service, the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.   38 U.S.C.A. §§ 1112, 116; 38 C.F.R. § 3.307, 3.309(e), 3.313.  On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for additional conditions, to include ischemic heart disease.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Reg. 53, 303 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarcation; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary artery bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Reg. at 53, 216; 38 C.F.R. § 3.309(e).  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.   38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994.  See Brock v. Brown, 10 Vet. App. 155,160- 61 (1997).  Thus, presumption is not the sole method for showing causation.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Diabetes Mellitus, Type II and Cardiac Disorder

The Veteran essentially claims that he currently has diabetes mellitus and a cardiac disorder due to in-service exposure to herbicides.  As an alternative argument, he also claims that his cardiac disorder is caused or aggravated by his blood glucose disorder.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Accordingly, the appeals must be denied.

As an initial matter, the evidence does not show, nor does the Veteran contend that he experienced the onset of his diabetes and cardiac disorder during his period of active service.  His service treatment records do not reflect any complaints of, nor treatment sought for, any problems related to diabetes or cardiac disorders.  Without an in-service incurrence or aggravation of disease, service connection of diabetes mellitus and a cardiac disorder is not warranted on a direct basis.  38 C.F.R. § 3.303.

Furthermore, the medical evidence of record does not show that the Veteran was diagnosed with a cardiac disorder or diabetes until many years following his separation.  Indeed, the Veteran's private medical records shows that he had a history of coronary artery disease and that he was diagnosed with carotid artery stenosis in 1999, over thirty years after his discharge.  In regard to diabetes, the evidence of record does not indicate its presence until 2006, more than 40 years after service.  Presumptive service connection for a cardiac disorder or diabetes mellitus as chronic diseases is not warranted unless the disorders are manifested to a compensable degree within one year of separation from service, in this case, no later than July 1963.  38 C.F.R. §§ 3.307, 3.309. 

With regards to whether presumptive service connection is warranted for the Veteran's diagnosed diabetes, the Board highlights that the Veteran's private medical records show that he was diagnosed with hyperglycemia in November 2006.  VA clinical records dated in July 2007 indicate high levels of blood glucose consistent with diabetes.  The Board accepts this evidence as showing a current diagnosis of diabetes mellitus, type II.  

Essentially, the Veteran claims that his diabetes and cardiac disorders were caused by his exposure to an herbicidal agent during his service in the Republic of Vietnam.  On his April 2007 claim for service connection, he asserted that he was exposed to Agent Orange "while serving in Vietnam."    


As explained above, regulations state that a Veteran who, during active military, naval, or air service, served in Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  However, service "in" the Republic of Vietnam has been interpreted as requiring a Veteran to have set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied (finding foot-on-land rule to be permissible statutory interpretation); see also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records are of record and reflect his service in the U.S. Navy.  The evidence of record indicates that the Veteran served aboard the USS Toledo, which was located in the official waters of Vietnam from October 22, 1959, to October 29, 1959.  Thus, it is undisputed that the Veteran served in the official off-shore waters of the Republic of Vietnam.  Indeed, deck logs submitted by the Veteran appear to show that in 1959, his vessel may have docked to land at a port in Saigon and/or navigated the Saigon River.

However, the evidence of record does not show that the Veteran actually set foot on the shores of Vietnam during the period of presumed herbicide exposure, from January 1962 and May 1975.  As noted above, the Veteran served aboard the USS Toledo while it was located in the official waters of Vietnam in October 1959, and perhaps was docked to land or navigated an inland waterway at the time.  Nonetheless, this would have been well before the presumptive period of herbicide exposure.  There is no evidence of record showing that he land on the shores of Vietnam at any time between January 1962 and May 1975 or that he served aboard a ship located in this area during the presumptive time period.  

The Veteran is not entitled to the presumption of exposure to herbicides because there is no evidence that he actually set foot within the land boundaries of Vietnam at any time between January 1962 and May 1975.  The evidence also does not show that he was factually exposed to herbicides at any time during his naval service.  While a current diagnosis of diabetes mellitus is conceded, the critical element requiring service in Vietnam during the requisite period in order to establish presumptive service connection for diabetes mellitus and a cardiac disorder based on herbicide exposure have not been met.

The Board has duly considered the Veteran's statements that his diabetes and cardiac disorders are related to his military service, to include herbicide exposure therein.  The Court in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the Veteran contends that his service involving Vietnam resulted in his current diabetes and cardiac disorder.  However, the evidence does not show that he served in the vicinity of Vietnam during the period of presumptive herbicide exposure, beginning in 1962.  Without qualifying service in the Republic of Vietnam during the designated time period, he is not presumed to have herbicide exposure.  See 38 C.F.R. § 3.307.  

The Veteran has also alleged that his cardiac disorder is caused by his blood glucose disorder.  However, service connection for diabetes mellitus is denied herein.  Thus, service connection for a cardiac disorder cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.

The Board has also given consideration to the Veteran's assertions that his current diabetes and cardiac disorder are related to his military service, to include alleged herbicide exposure, and that his cardiac disorder is caused by his diabetes.  The Veteran is competent to describe his symptomatology and military experiences.  However, the Board finds that the etiology of his diabetes and cardiac disorders are far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  



In light of the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claims of entitlement to service connection for diabetes mellitus and a cardiac disorder.   The Board finds that there is no evidence that the Veteran was directly or presumptively exposed to herbicides during his service involving Vietnam during 1959, as the presumptive period starts in 1962, and no evidence has been presented that herbicides were used in Vietnam at any time during 1959. .  As such, presumptive service connection based on exposure to herbicides is not warranted.  Also, as previously discussed, the evidence does not show that service connection for diabetes or a cardiac disorder is warranted under any other theory of entitlement.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his claimed disorders are related to his period of active service.  While the Board is sympathetic to the Veteran's contentions, in the final analysis, the preponderance of the competent medical evidence of record does not establish the necessary nexus to service and does not support his assertions.  The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and the claims of entitlement to service connection for diabetes mellitus and a cardiac disorder must be denied.

BPH

The Veteran claims that service connection is warranted for his BPH disorder.  He essentially claims that his BPH is related to his diabetes.  Having reviewed the evidence of record, the Board finds that preponderance of the evidence is against the claim for service connection.  Therefore, the claim must be denied.

The Veteran's service treatment records have been reviewed and are negative for evidence of a BPH disorder.  The July 1962 separation report of medical examination shows that the clinical evaluation of the anus and rectum was generally normal.  

The Veteran's private medical records reveal that he was diagnosed with BPH in 2001.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims for service connection for BPH.  The Board recognizes that the medical evidence shows that the Veteran was diagnosed with BPH in 2001.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's diagnosed current disorder is related to his period of active service or to a service-connected disability.  Therefore, the Board concludes that service connection is not warranted.

The preponderance of the evidence of record does not show that the Veteran's BPH warrants service connection on a direct basis.  As discussed above, the Veteran's service treatment records, overall, are negative for reports or diagnoses of a prostate disorder.  In this regard, the Board finds that the July 1962 separation report of medical examination, which was completed during the month of his separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The July 1962 report of medical examination is entirely negative for any prostate symptomatology and weighs heavily against the claim.  The weight of the service medical records, including the July 1962 separation report of medical examination, is greater than subsequent private medical treatment records based on a history provided by the Veteran.

Indeed, the medical evidence does not show a diagnosed BPH disorder until 2001, which is nearly four decades following the Veteran's separation from active duty.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Essentially, the preponderance of the evidence does not show that the Veteran experienced an in-service occurrence of prostate symptomatology and a continuity of symptomatology following his separation from active duty.  Given this, there is no basis to grant service connection for BPH on a direct basis.

Similarly, the evidence of record does not show that service connection is warranted  for BPH as secondary to a service-connected disability.  Although the Veteran has alleged that his BPH disorder is related to his diabetes, service connection for  diabetes has been denied herein.  Currently, he is not service-connected for any disabilities.  Thus, service connection for BPH cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.

The Board has considered the Veteran's assertions that service connection is warranted for BHP, to include as secondary to his diabetes.  In this instance, the Board finds the Veteran's statements as to the onset of the claimed disorder and any associated symptomatology to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a);  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, BPH is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of BPH, such as urinary frequency, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with any disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his BPH are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the preponderance of the evidence against the claim, for the Board to conclude that the Veteran has BPH due to his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102;  Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  Because the evidence here is not in equipoise, and the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Thus, the Veteran's claim for service connection for BPH is denied.  

Vision Disorder

The Veteran claims that service connection is warranted for a bilateral vision disorder.  Specifically, he claims that he suffered eye injuries during his military service when "technachloridethylene" was splashed in his eyes.  He also claims that his bilateral vision disorder is related to his diabetes.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection.  Accordingly the appeal must be denied.

The Veteran's service treatment records have been reviewed and are negative for reports or a diagnosis of an eye impairment.  As reflected in the July 1958 enlistment report of medical examination, the Veteran's visual acuity was 20/20, bilaterally, at the time of his entrance into the military.  Similarly, the July 1962 separation report of medical examination shows that the clinical examination of his eyes were generally normal; his visual acuity was reported as 20/20, bilaterally.  These records are negative for reports of any chemical injuries whatsoever.  

Private treatment records dated in November 2006 reflects the Veteran's reported history of having undergone surgery to remove bilateral cataracts.



Having reviewed the evidence of record, the Board finds that service connection for a bilateral vision disorder is not warranted.  The Board acknowledges that the medical evidence shows that the Veteran has a history of bilateral cataracts.  However, as discussed further below, the preponderance of the evidence is against the claim for service connection in this instance.  

As noted above, the Veteran's service treatment records are negative for a report or diagnosis of a vision disorder.  Indeed, the July 1962 separation report of physical examination shows that clinical evaluation of his eyes was normal.  The Veteran's separation examination report and report of medical history are highly probative as to his condition at the time of release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board finds that the Veteran's vision was essentially normal during service.

The Veteran essentially maintains that his vision disorder first manifested after he suffered an chemical injury to his eyes while on active duty.  Thus, he has essentially claimed that his vision disorder began during his military service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing vision impairments.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  Although the Veteran is competent to report that he has experienced a vision disorder due to an in-service injury, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his claimed vision disorder began following an in-service injury, and essentially that he experienced a continuity of symptomatology, to be credible.  The Board finds that while the Veteran is competent to report that he experienced vision symptomatology while in service, he made such allegations only in conjunction with his claim for benefits.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board also notes that the Veteran's available service treatment records are entirely negative for any reports of injuries to his eyes or any chemical injuries whatsoever.  Moreover, these records are negative for reports of any vision symptomatology.  Indeed, the July 1962 separation report of medical examination shows that the Veteran's visual acuity was 20/20, bilaterally.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his bilateral vision disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Additionally, the evidence of record does not show a bilateral vision disorder until many years after the Veteran's separation from active duty service.  Specifically, the November 2006 private treatment records reveal that the Veteran underwent surgical treatment for bilateral cataracts.  Evidence of a bilateral cataract disorder is not shown for over forty years after the Veteran's separation from service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

The evidence of record does not show that service connection is warranted for a bilateral vision disorder as secondary to a service-connected disability.  Although the Veteran has alleged that his vision disorder is related to his diabetes, service connection for diabetes has been denied herein.  Currently, he is not service-connected for any disabilities.  Thus, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.

The Board also notes that the evidence is void of any medical opinions that relate the Veteran's current bilateral vision disorder to an in-service injury, a service-connected disability, or otherwise to his military service.  The only contentions that his vision disorder is related to his period of active service come from the Veteran's own assertions.  While the Board is sympathetic to the Veteran's own statements and believes that he is competent to report his current symptomatology and his military experiences, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995); 38 C.F.R. § 3.159.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's bilateral vision disorder to a service-connected disability or to his military service.  See Pond v. West, 12 Vet. App. 341; Caluza v. Brown, 7 Vet. App. 498; Allen v. Brown, 7 Vet. App. 439.  In view of these circumstances, a VA examination is not necessary to obtain a medical opinion as the etiology of the Veteran's current bilateral vision disorder as the evidence does not raise a possibility of substantiating his claim of an in-service condition or secondary service connection.

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran currently has a vision disorder that was incurred as a result of his period of active service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a vision disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53. Accordingly, the appeal is denied.


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for a cardiac disorder, to include a secondary to a blood glucose disorder or herbicide exposure, is denied.

Service connection for BPH, to include as secondary to a blood glucose disorder, is denied.

Service connection for a bilateral vision disorder, to include as secondary to a blood glucose disorder, is denied.



REMAND

Unfortunately, a remand is required with respect to the Veteran's hearing loss claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran claims that he currently has bilateral hearing loss due to in-service noise exposure.  In his August 2007 Notice of Disagreement, he essentially reported suffering in-service acoustic trauma from the weapons that were fired (5" rounds) during his service aboard naval ships.  Having reviewed the evidence of record, the Board finds that additional development is warranted with respect to the Veteran's claim.  

Under VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Veteran's service treatment records were reviewed and are negative for reports or a diagnosis of a hearing disorder.  The July 1962 separation report of medical examination shows that the Veteran achieved a score of 15 out of 15, bilaterally, on a whispered voice test.  These records do not include any evidence showing that he underwent audiometric testing while on active duty.  

A review of the claims file reveals that there is no medical evidence of record that shows that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his hearing loss must be given consideration in determining whether service connection is warranted.

Given the foregoing, the Board finds that additional development is needed to determine whether the Veteran currently has hearing loss as defined in 38 C.F.R. § 3.385 and whether the claimed hearing disorder is related to his military service.  To date, the Veteran has not been afforded a VA examination with respect to his claim.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As it is unclear whether the Veteran currently has the claimed hearing loss disorder, the Veteran must be provided with a VA examination with respect to his claim.  Accordingly, on remand, the RO/AMC should schedule the Veteran for an appropriate VA examination to assess the etiology of his claimed hearing loss disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed bilateral hearing loss disorder.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail. The examiner should be advised that hearing loss need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

The examiner shall identify all hearing loss disorders found on examination.  Thereafter, the examiner shall opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the claimed hearing loss disorder is related to the Veteran's military service, to include any claimed in-service noise exposure.  See August 2007 Notice of Disagreement.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since his military service.

A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it must be indicated and he or she must explain why an opinion cannot be reached.

2.  Upon completion of the above examination and all notice and assistance requirements, the RO/AMC will then readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


